Title: From George Washington to Alexander Hamilton, Thomas Jefferson, and Henry Knox, 4 April 1791
From: Washington, George
To: Hamilton, Alexander,Jefferson, Thomas,Knox, Henry



Gentlemen,
Mount Vernon, April 4. 1791.

As the public service may require that communications should be made to me, during my absence from the seat of government, by the most direct conveyances—and as, in the event of any very extraordinary occurrence, it will be necessary to know at what time I may be found in any particular place, I have to inform you that unless the progress of my journey to Savannah is retarded by unforeseen interruptions it will be regulated (including days of halt) in the following manner.

          
            I shall be on the
            8th of April at
            Fredericksburg
          
          
            
            11th
            Richmond
          
          
            
            14th
            Petersburg
          
          
            
            16th
            Halifax
          
          
            
            18th
            Tarborough
          
          
            
            20th
            Newbern
          
          
            
            24th
            Wilmington
          
          
            
            29th
            Georgetown, south-Carolina
          
          
            
             2nd of May
            Charleston, halting five days.
          
          
            
            11th
            Savannah, halting two days.
          
        
Thence, leaving the line of the mail, I shall proceed to Augusta, and, according to the information which I may receive there, my return, by an upper road will be regulated.
The route of my return is at present uncertain, but in all probability, it will be through Columbia, Camden, Charlotte, Salisbury, Salem, Guilford, Hillsborough, Harrisburg, Williamsburg to Taylor’s ferry on the Roanoke, and thence to Fredericksburg by the nearest and best road.
After thus explaining to you, as far as I am able at present, the direction and probable progress of my journey, I have to express my wish, if any serious and important cases should arise

during my absence, (of which the probability is but too strong) that the Secretaries for the Departments of State, Treasury, and War may hold consultations thereon, to determine whether they are of such a nature as to require my personal attendance at the seat of government—and, if they should be so considered, I will return immediately from any place at which the information may reach me—Or should they determine that measures, relevant to the case, may be legally and properly pursued without the immediate agency of the President, I will approve and ratify the measures, which may be conformed to such determination.
Presuming that the Vice-President will have left the seat of government for Boston, I have not requested his opinion to be taken on the supposed emergency—should it be otherwise I wish him also to be consulted. I am, Gentlemen, your most obedient Servant

Go: Washington

